Citation Nr: 0800415	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System
in Danville, Illinois.


THE ISSUE

Entitlement to payment of unauthorized medical expenses in 
the amount of $1,574.65 for services rendered by Bromenn 
Health Care at Eureka Hospital in Bloomington, Illinois, from 
July 3, 2003 to July 14, 2003.  

(The Board addresses the claim of entitlement to payment of 
unauthorized medical expenses for services rendered at 
Abraham Lincoln Hospital and Springfield Clinic in 
Springfield, Illinois, on November 15, 2005, in a separate 
decision.)  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1978 to August 
1984.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005determination of VA's 
Illiana Health Care System in Danville, Illinois.


FINDINGS OF FACT

1.  The veteran received medical care by Bromenn Health Care 
at Eureka Hospital in Bloomington, Illinois, from July 3, 
2003 to July 14, 2003.  

2.  Service connection is not in effect for the disability 
for which the veteran received such care.

3.  At the time of the care, the veteran had coverage under a 
health-plan contract for payment or reimbursement of expenses 
incurred secondary to such care.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses in the amount of $1,574.65 for services 
rendered by Bromenn Health Care at Eureka Hospital in 
Bloomington, Illinois, from July 3, 2003 to July 14, 2003, 
have not been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 
C.F.R. §§ 17.54, 17.1000-1008 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA and its 
implementing regulations provide that VA will notify a 
claimant and his representative, if any, of the information 
and medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate a claim.  As part 
of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence 
the claimant is to provide and which portion of the evidence 
VA will attempt to obtain on the claimant's behalf.  They 
also require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In this case, VA provided the veteran VCAA notice on his 
claim by letter dated March 2005, after initially deciding 
that claim in February 2005.  The timing of such notice does 
not reflect compliance with the requirements of the law as 
found by the Court in Pelegrini II.  However, for the reasons 
that follow, this timing defect constitutes harmless error.  

First, as explained below, the notice letter satisfies the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The content of the aforementioned notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  Therein, the RO acknowledged the 
veteran's claim, notified him of the evidence needed to 
substantiate that claim, informed him of the VCAA and VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO also identified the evidence 
it was responsible for securing and the evidence the veteran 
was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any pertinent evidence he had in his possession, 
including that which was requested.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, VA secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
records relating to the July 2003 care at issue in this case.  
The veteran does not now claim that there is any other 
evidence to obtain in support of his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran received medical care by Bromenn Health Care at 
Eureka Hospital in Bloomington, Illinois, from July 3, 2003 
to July 14, 2003.  Allegedly, the veteran was on his way to 
the Danville, Illinois VA Medical Center on July 3, 2003, 
when an emergency arose.  He thus went to the emergency room 
of Eureka Hospital, which was closer, and, once he got there, 
medical professionals would not let him leave.  The veteran 
believes that they were hesitant to do so given his seizures 
and difficulty breathing.  According to the veteran's spouse, 
on the day of admission to the emergency room, there was no 
room available at the Danville VA facility.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or 
(D) for any illness in the case of a veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, service connection is in effect for 
degenerative arthritis.  The treatment at issue was not 
rendered for this disability or one associated therewith.  
Rather, on the dates in question, the veteran received care 
in psychiatric and addiction services.  He therefore does not 
meet the criteria for entitlement under 38 U.S.C.A. § 1728(a) 
(West 2002).  He may, however, be entitled to payment for 
such care under 38 U.S.C.A. § 1725 (West 2002).  See also 38 
C.F.R. §§ 17.1000-1008 (2006). 

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2006).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).  

In this case, the veteran's spouse claims that, on July 3, 
2003, the closest VA medical facility was unavailable, 
thereby intimating that she spoke with someone regarding the 
matter and might have obtained authorization for the veteran 
to receive the medical care at issue.  The claims file does 
not support this assertion, but this matter need not be 
resolved.  The veteran does not meet the criteria listed 
above.  Rather, according to the information in the claims 
file, at the time of the care, the veteran had coverage under 
a health-plan contract for payment or reimbursement of 
expenses incurred secondary to such care.  In fact, following 
the rendering of the care, the health insurance company with 
which the veteran had the contract partially paid for the 
expenses incurred secondary to the care.  More specifically, 
such company paid all but $1,574.65 of a bill totaling 
$6,298.73.

Based on this fact, the Board concludes that the criteria for 
entitlement to payment of unauthorized medical expenses in 
the amount of $1,574.65 for services rendered by Bromenn 
Health Care at Eureka Hospital in Bloomington, Illinois, from 
July 3, 2003 to July 14, 2003, have not been met.  The 
evidence in this case is not in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for 
application.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.  


ORDER

The payment of unauthorized medical expenses in the amount of 
$1,574.65 for services rendered by Bromenn Health Care at 
Eureka Hospital in Bloomington, Illinois, from July 3, 2003 
to July 14, 2003, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


